Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim interpretation has been withdrawn in view of newly submitted amendments.

Allowable Subject Matter
Claims 1-15, and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-9 are directed to information processing apparatus. Claim 1 identifies the uniquely distinct features of “a selection unit configured to select, as network information to be displayed as a two-dimensional code, at least one network information corresponding to the identified user from among the stored plurality of pieces of network information; and a display unit configured to display the selected network information on the display as the two-dimensional code”. The closest prior art Ichiyama et al. (US 2017/0085744) teaches image forming system includes an image forming apparatus and a communication terminal. When it is detected that an operation is being performed onto an input unit of the image forming apparatus while the image forming apparatus is connected to the communication terminal, the image forming apparatus is configured to perform a first notification to notify the communication terminal that an operation is being 
B. Claims 10-15, and 17-23 are directed to information processing apparatus. Claim 10 identifies the uniquely distinct features of “wherein each of the stored plurality of pieces of network information is assigned to at least one group from among a plurality of different groups, and wherein the controllers select network information corresponding to the login ID, identify a group corresponding to the login ID from among the plurality of groups, and select the network information assigned to the identified group as the network information to be output”. The closest prior art Ichiyama et al. (US 2017/0085744) teaches image forming system includes an image forming apparatus and a communication terminal. When it is detected that an operation is being performed onto an input unit of the image forming apparatus while the image forming apparatus is connected to the communication terminal, the image forming apparatus is configured to perform a first notification to notify the communication terminal that an operation is being performed onto the input unit. When the image forming apparatus performs the first notification, the communication terminal is configured to perform a second notification corresponding to the first notification in the communication terminal (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675